DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 6 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10723410. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 6 and 12 in the current application are contained within claim 1 of U.S. Patent 10723410.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,4-7,9,12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hudec (US 2014/0001729). Hudec discloses a bicycle suspension comprising: 

a rear frame portion (140); and 
a motion control system (150,162,164 or seat stay in between 162 and 164) that movably interconnects said forward frame portion and said rear frame portion, wherein a forward acceleration of said rear frame portion resulting from a driving force imparted by a wheel (130) supported by said rear frame portion imparts a first force (force applied to the rear wheel 130 from suspension movement or from the user adjustment or shifting weight on a flat surface, eventually any type of force acting on the rear wheel) onto said motion control system that counters a second force (placed by the user of the bicycle pedaling) imparted on said motion control system by an acceleration of a payload supported by said forward frame portion as a result of said forward acceleration (see Para. 0156).
Regarding claim 4, wherein the forward acceleration can happen on a flat surface as the user can shift on the bicycle and create an acting force on the rear wheel.
Regarding claim 5, a first motion control device (150) that movably interconnects said forward frame portion and said rear frame portion; and a second motion control device (162,164 or seat stay) that movably interconnects said forward frame portion and said rear frame portion.
Regarding claim 6, the motion control system mentioned in claim 1 can be considered a mechanically self-stabilizing motion control.
Regarding claim 7, a first motion control device (150) that movably interconnects said forward frame portion and said rear frame portion and a second motion control device (162,164 or seat stay) that movably interconnects said forward frame portion and said rear frame portion, said motion control system is a 4-bar linkage, a portion (152) of said forward frame portion constituting a first bar of said 4-bar linkage, said first motion control device 150) constituting a second bar of said 4-bar linkage, a portion of said rear frame portion (linkage connecting pivot 162 to seat tube, see figure 1) constituting a 
Regarding claim 9, said first motion control device connects to said rear frame portion at a first location, and said second motion control device connects to said rear frame portion at a second location that is a fixed distance from said first location (see figure 1).
Regarding claim 12, the last paragraph of claim 12 states that “the motion control system would counter a force and reduce the bounce created by the user while pedaling the bicycle” wherein Hudec discloses an anti-squad properties in Para. 0156 which is similar to what applicant has mentioned in claim 12.
Regarding claim 13, wherein said motion control system is devoid of an energy storage device.

Allowable Subject Matter
Claims 2,3,8,10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. applicant is reminded of the double patenting rejection of claims 6 and 12.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marlon A Arce whose telephone number is (571)272-1341. The examiner can normally be reached 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARLON A ARCE/Examiner, Art Unit 3611                                                                                                                                                                                                        
/KEVIN HURLEY/Primary Examiner, Art Unit 3611